PRESIDING JUSTICE HARRISON delivered the opinion of the court: This is an appeal from a grant of summary judgment in favor of defendants, Goldie and Norman Conlin, entered on June 11, 1982. The trial court found, pursuant to the memorandum of judgment recorded on March 23, 1981, that the Conlins had a perfected lien on certain real estate located in White County, Illinois, which was superior to any claim of the plaintiffs, Gale and Sharon Gill. Plaintiffs contend that the Conlins did not follow the statutory requirements necessary to have their foreign judgment recognized in this State and thus did not obtain a valid lien on the subject realty. We reverse and remand. A detailed recital of facts is necessary. On April 22, 1980, the Conlins obtained a judgment against Roy B. Utley, Jr., in the circuit court of Posey County, Indiana. On March 19, 1981, they filed a complaint in the circuit court of the second judicial circuit in White County, Illinois, seeking to enforce the Indiana judgment. Defendants then recorded a memorandum of judgment of an alleged final judgment in the White County recorder’s office on March 23. Eight days later Mr. Utley was personally served with summons and copy of the complaint. On April 3, execution was issued and the sheriff levied upon the real estate in White County. On May 1, after finding that “30 days have elapsed since personal service on said defendant, and no entry of appearance or other pleading has been filed herein,” the trial court entered a final judgment on behalf of the Conlins. In the interim, however, on April 8, the plaintiffs had recorded a copy of their contract with Mr. Utley to purchase the real estate upon which the Conlins were seeking to place the lien. The contract between the Gills and the Utleys was executed in 1974, but had never been previously recorded. Pursuant to the May 1 confirmation of the Indiana judgment, a notice of the sheriffs sale of the land was published. The Gills succeeded in blocking the sale temporarily, but on May 28 the Conlins purchased the property at the sale upon execution of judgment. Plaintiffs thereafter filed their amended complaint seeking specific performance of their 1974 real estate contract and requesting a determination of priority of the lien rights between the parties. Defendants’ motion for summary judgment was granted, and the Gills appealed. The issue to be resolved here is whether defendants’ memorandum of judgment recorded on March 23 gave them a superior claim to the White County property. This may be determined by examining the provisions of chapter 77, entitled “Judgments” (Ill. Rev. Stat. 1979, ch. 77, par. 1 et seq.). Section 1 provides that a foreign judgment which is registered pursuant to the “Uniform Enforcement of Foreign Judgment Act” shall be a lien on the real estate of the party against whom it was rendered only from the time: “*** (a) a certified copy of the verified petition for registration of the foreign judgment or (b) a transcript, certified copy or memorandum of the final judgment of the court of this State rendered or made on that foreign judgment is filed in the office of the recorder of deeds in the county in which the real estate is located.” (Ill. Rev. Stat. 1979, ch. 77, par. 1.) This provision, therefore, sets forth very definite requirements for enforcement of foreign judgments.  In the present case, those requirements have not been satisfied. A petition for registration of the foreign judgment was filed on March 19, 1981, but the petition was not verified nor was a certified copy of the petition filed in the office of the recorder of deeds in White County. Thus the requirements of subparagraph (a) were not met. Likewise, there was no transcript, certified copy or memo of the final judgment of this State filed in the office of the recorder of deeds, as directed by subparagraph (b). The memorandum of judgment filed by the Conlins on March 23, 1981, did not constitute the memorandum of a final judgment and so does not satisfy (b). According to section 12 of the Uniform Enforcement of Foreign Judgment Act, a registered judgment shall be a final judgment when “the judgment debtor fails within thirty days after the return date fixed in the publication notice or in the summons to act to set aside the registration” and “the court shall enter an order to that effect.” Ill. Rev. Stat. 1979, ch. 77, par. 99.  In this case, the court entered such an order on May 1. It was the memorandum of this May 1 judgment which should have been filed in the recorder’s office to satisfy section 1(b). Thus, without either of the requisites of section 1 being fulfilled, the Conlins had no valid lien on the real estate in question as of April 8 when the Gills recorded their contract with Mr. Utley. We realize that this is a strict interpretation of the applicable sections of chapter 77, but this court has recently construed another portion of section 1 on judgments in this fashion. In Wolff v. Groshong (1981), 101 Ill. App. 3d 606, 428 N.E.2d 910, a case involving the revival of a judgment after seven years, we held that plaintiffs had allowed their lien of judgment to lapse at the end of the seven year period of limitation because they had not complied with the dictates of section 1. Consequently, an interim transfer by the judgment debtor defeated the plaintiffs’ foreign judgment claim. We stated that “[a]ny other conclusion would compromise the integrity of the system for liens contemplated by the Act.” Wolff v. Groshong (1981), 101 Ill. App. 3d 606, 608. The statute also received literal application in Chatham v. Chatham (1977), 54 Ill. App. 3d 633, 636, 370 N.E.2d 50, where the court construed section 12 of the Uniform Enforcement of Foreign Judgments Act (Ill. Rev. Stat. 1979, ch. 77, par. 99) as binding “only on property of the debtor which has been levied upon.” Since the judgment creditor in that case had instituted a citation to discover the debtor’s Illinois assets and had then followed only with a petition for entry of turnover, the court held that no “levy” of the assets in question had actually occurred and thus the debtor’s motion to dismiss was properly sustained.  In view of the attitude of strict compliance demanded by these cases, we hold that defendants failed to comply with the requisites of section 1 (Ill. Rev. Stat. 1981, ch. 77, par. 1). As a consequence, they had no lien on the White County property. The trial court’s grant of defendants’ motion for summary judgment must therefore be reversed and this cause remanded for proceedings consistent with the views expressed herein. Reversed and remanded. EARNS, J. concurs.